UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):May 4, 2012 ILLINOIS TOOL WORKS INC. (Exact name of registrant as specified in its charter) Delaware 1-4797 36-1258310 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 3600 West Lake Avenue, Glenview, IL 60026-1215 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 847-724-7500 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07. Submission of Matters to a Vote of Security Holders. The annual meeting of the stockholders of the Company was held on May4, 2012 for the purposes of (i)electing the twelve directors named in the Company’s proxy statement to hold office until the next annual meeting of stockholders; (ii)ratifying the appointment of Deloitte & Touche LLP as the Company’s independent registered public accounting firm for the 2012 fiscal year; and (iii)approving, on an advisory basis, a resolution approving executive compensation of the named executive officers as disclosed in the proxy statement. All twelve nominees for director as named in the Company’s proxy statement for the meeting were elected by the votes set forth in the table below. FOR AGAINST ABSTENTIONS Broker Non-Votes Election of Directors Daniel J. Brutto Susan Crown Don H. Davis, Jr. James W. Griffith Robert C. McCormack Robert S. Morrison James A. Skinner David B. Smith, Jr. David B. Speer Pamela B. Strobel Kevin M. Warren Anré D. Williams The appointment of Deloitte & Touche LLP as the Company’s independent registered public accounting firm for the 2012 fiscal year was ratified by the votes set forth in the table below. FOR AGAINST ABSTENTIONS Broker Non-Vote Ratification of independent registered public accounting firm N/A A Company proposal requesting that stockholders approve a non-binding resolution approving the compensation of the Company’s named executive officers as disclosed pursuant to the compensation disclosure rules of the Securities and Exchange Commission under “Compensation Discussion & Analysis”, the Summary Compensation Table, the related compensation tables and the related narrative disclosures, in the March21, 2012 proxy statement, passed with the following vote. FOR AGAINST ABSTENTIONS Broker Non-Vote Advisory vote to approve executive compensation SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ILLINOIS TOOL WORKS INC. Dated: May 9, 2012 By: /s/Maria C. Green Maria C. Green Senior Vice President, General Counsel & Secretary
